     Case 2:20-cr-00579-SVW Document 464 Filed 06/09/21 Page 1 of 3 Page ID #:5337



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     SCOTT PAETTY (Cal. Bar No. 274719)
4    CATHERINE AHN (Cal. Bar No. 248286)
     BRIAN FAERSTEIN (Cal. Bar No. 274850)
5    Assistant United States Attorneys
     Major Frauds/Environmental and Community Safety Crimes Sections
6         1100/1300 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-6527/2424/3819
8         Facsimile: (213) 894-6269/0141
          E-mail:      Scott.Paetty@usdoj.gov
9                      Catherine.S.Ahn@usdoj.gov
                       Brian.Faerstein@usdoj.gov
10
     DANIEL S. KAHN
11   Acting Chief, Fraud Section
     Criminal Division, U.S. Department of Justice
12   CHRISTOPHER FENTON
     Trial Attorney, Fraud Section
13   Criminal Division, U.S. Department of Justice
          1400 New York Avenue NW, 3rd Floor
14        Washington, DC 20530
          Telephone: (202) 320-0539
15        Facsimile: (202) 514-0152
          E-mail:     Christopher.Fenton@usdoj.gov
16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA
18                           UNITED STATES DISTRICT COURT

19                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

20                                            No. CR 20-579(A)-SVW

21                                            GOVERNMENT’S NOTICE OF LODGING OF
     RICHARD AYVAZYAN,                        OF TRIAL EXHIBIT LIST, WITNESS
22     aka “Richard Avazian” and              LIST AND SUMMARY CHARTS
           “Iuliia Zhadko,”
23   MARIETTA TERABELIAN,                     Hearing Date:    June 14, 2021
       aka “Marietta Abelian” and             Hearing Time:    1:30 p.m.
24         “Viktoria Kauichko,”               Trial Date:      June 15, 2021
     ARTUR AYVAZYAN,                          Location:        Courtroom of the
25     aka “Arthur Ayvazyan,” and                              Hon. Stephen V.
     TAMARA DADYAN,                                            Wilson
26   MANUK GRIGORYAN,
       aka “Mike Grigoryan,” and
27         “Anton Kudiumov,”
     ARMAN HAYRAPETYAN,
28   EDVARD PARONYAN,
     Case 2:20-cr-00579-SVW Document 464 Filed 06/09/21 Page 2 of 3 Page ID #:5338



1      aka “Edvard Paronian” and
           “Edward Paronyan,” and
2    VAHE DADYAN,

3               Defendants.

4
           Pursuant to the Court’s orders (ECF 449, 455), Plaintiff United
5
     States of America, by and through its counsel of record, the Acting
6
     United States Attorney for the Central District of California,
7
     Assistant United States Attorneys Scott Paetty, Catherine S. Ahn, and
8
     Brian Faerstein, and Department of Justice Trial Attorney Christopher
9
     Fenton, hereby files the government’s trial exhibit list, witness
10
     list, and summary charts that were provided to defense counsel on
11
     June 1, 2021.     The witness list is attached hereto as Exhibit 1.
12
     Also attached as Exhibit 1a is a revised list of the government’s
13
     witnesses removing witnesses that may not be necessary at trial if:
14
     (i) the parties were to stipulate to certain facts such as the
15
     interstate nature of the wires underlying the wire fraud counts or
16
     FDIC-insured status of the banks relating to the bank fraud counts;
17
     and/or (ii) the Court were to rule that certain certified business
18
     records were authentic and admissible pursuant to Rules 902(11) and
19
     803(6) of the Federal Rules of Evidence such that testimony from
20
     custodians of records was not necessary.         Exhibit 2 is a copy of the
21
     government’s exhibit list.       Exhibit 3 is a copy of the government’s
22
     summary charts.     The government respectfully notes that the summary
23
     chart identifying the 151 loans were provided to defense following
24
     the conference on May 21, 2021, during which the government agreed to
25
     provide defense counsel with a list of the 151 loans referenced in
26
     //
27

28
     Case 2:20-cr-00579-SVW Document 464 Filed 06/09/21 Page 3 of 3 Page ID #:5339



1    the First Superseding Indictment.        The government does not intend to

2    use the list of 151 loans at trial during direct examination.

3     Dated: June 9, 2021                  Respectfully submitted,

4                                          TRACY L. WILKISON
                                           Acting United States Attorney
5
                                           SCOTT M. GARRINGER
6                                          Assistant United States Attorney
                                           Chief, Criminal Division
7

8                                                /s/
                                           SCOTT PAETTY
9                                          CATHERINE S. AHN
                                           BRIAN FAERSTEIN
10                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
11                                         Department of Justice Trial Attorney
12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
